Citation Nr: 1817330	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  04-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1969 to March 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to service connection for posttraumatic stress disorder.  The case was certified to the Board by the Winston Salem, North Carolina RO.

The Veteran presented testimony at a September 2005 travel board hearing before a judge who is no longer with the Board.  

In January 2006, the Board denied entitlement to service connection for posttraumatic stress disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In June 2007, the Court granted a Joint Motion to vacate the Board's January 2006 decision and remand the matter for further development.  Pursuant to the Court order, the Board remanded the issue on appeal in December 2007 for further development.  

After receiving notice that the Judge who conducted the September 2005 hearing was no longer at the Board, the Veteran requested another hearing.  In February 2011 and March 2017, the Board remanded the matter again to afford the Veteran another hearing before the Board.  The Veteran was afforded a hearing before the undersigned in November 2017.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Board acknowledges that the Veteran's November 2017 hearing included testimony concerning psychiatric disorders other than posttraumatic stress disorder.  Significantly, however, while VA addressed this claim, and while the appellant was provided a supplemental statement of the case in October 2016 which addressed psychiatric disorders other than posttraumatic stress disorder, to include anxiety, and a conversion disorder with explosive features; the claimant did not perfect a timely appeal to that claim.  38 C.F.R. § 20.302(b) (2017).  As such, the Board's jurisdiction is limited to the question of entitlement to service connection for posttraumatic stress disorder.  The Board will, however, refer a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder to the RO for appropriate action.  


FINDINGS OF FACT

1. During his military service, the Veteran did not engage in combat with an enemy.  He did not serve in the Republic of Vietnam.

2. There is no credible supporting evidence verifying the occurrence of the Veteran's claimed in-service stressors.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred as a result of the Veteran's active military service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Service Connection

The Veteran contends that service connection is warranted for posttraumatic stress disorder due to in-service stressors.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  

In adjudicating a claim for service connection for posttraumatic stress disorder, the evidence necessary to establish the incurrence of a stressor during service to support the claim will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App.  283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

Analysis

As noted above, service connection for posttraumatic stress disorder requires that three elements be present: (1) medical evidence diagnosing posttraumatic stress disorder; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a medical nexus between (1) and (2).  See 38 C.F.R. § 3.304(f) (2005).

In the instant case, the Veteran has multiple diagnoses of a posttraumatic stress disorder, each of which relates his current symptomatology to various stressful events in service.  Therefore, for the purposes of this decision, element (1) of 38 C.F.R. § 3.304(f) has been met.  Crucial factors of element (2) relating to credible supporting evidence of the claimed in-service stressors are not met, however.  

The Board notes that the Veteran did not receive any decorations or awards indicative of combat status, and his service personnel and medical records are negative for any indication of combat status or combat injuries.  The Veteran's military occupational specialty was that of a motor vehicle driver, a specialty which is not ordinarily associated with combat.

The Board accordingly finds that combat status has not been demonstrated in this case.  Since combat status has not been demonstrated, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressors.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Therefore, to substantiate the claim, the record must contain service records or other credible evidence which supports and does not contradict the Veteran's testimony.  

The Veteran has identified two stressors, both of which center around his alleged service in Vietnam.  First, the Veteran contends that the passenger of a truck he was driving was shot and killed instantly by sniper fire, stating that the blood splattered him and on the windshield.  He could not recall the service member's name.  The Veteran explained that after the incident, he was taken out of Vietnam and sent to the Naval Hospital in Camp Lejeune on Ward 12, where he spent several months.  Second, the Veteran alleges that he was assigned to moving body bags onto trucks and placing bodies into coffins.  He has contended that both incidents took place within the Republic of Vietnam.  

Review of the record, however, reveals that the Veteran had no Vietnam service.  The Veteran's service personnel records contain no mention of combat or service in Vietnam.  Sea and air travel embarkation slips contain no mention of deployment to Vietnam and a list of "combat history" and "expeditions" contains no entries.  The Veteran's chronological record of duty stations also fails to reflect any service in Vietnam or any other hostile area.  Moreover, the Veteran's DD Form 214 does not include not only medals indicative of combat, but also any medals indicative of Vietnam service.

The Veteran himself has been less than specific regarding the circumstances of his alleged Vietnam service.  When asked in a February 1983 Board hearing if he was ever in combat, the Veteran responded, "[a]s far as I know I don't know . . . I can't remember."  When asked if he served in Vietnam, the Veteran responded, "I'm pretty sure I did."  Id. 

At his September 2005 Board hearing, the Veteran was equally vague.  He reported not remembering what port he left from to travel to Vietnam, stating that it was too dark, and indicated that he only knew he was in that country when allegedly passing a sign which read "Welcome [to] Saigon."  He also testified that he is unable to recall the ship name or number that he traveled aboard to Vietnam.  Even the Veteran's representative conceded in an April 2005 statement that "there is no evidence of the claimant having served in the Republic of Vietnam."

Given the lack of any corroborating evidence of the Veteran's alleged in-service stressors or of his purported Vietnam service, the second element of 38 C.F.R. § 3.304(f) has not been satisfied and the Veteran's claim fails on this basis.  Moreover, given the lack of any objective evidence of participation in combat or of Vietnam service in the Veteran's military records, coupled with the Veteran's own vague and equivocal account of his Vietnam experiences, the Board again finds his statements in this regard to be inherently incredible and lacking in probative value.  

A preponderance of the evidence being against the claim, service connection for posttraumatic stress disorder is not warranted.  The benefit sought on appeal is accordingly denied.



ORDER


Entitlement to service connection for posttraumatic stress disorder is denied.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


